I N       T H E       S U P R E M E                C O U R T          O F         T E N N E S S E E

                                                                                A T          N A S H V I L L E




S T A T E        O F        T E N N E S S E E ,                                                   (
                                                                                                  (
                              A p p e l l e e ,                                                   (
                                                                                                  (   D a v i d s o n                    C o u n t y
                                                                                                  (
                                                                                                  (   H o n .            W a l t e r           C .      K u r t z ,         J u d g e
v .                                                                                               (
                                                                                                  (   S .       C t .            N o .       0 1 S 0 1 - 9 5 0 5 - C R - 0 0 0 8 0
                                                                                                  (
H E N R Y        E U G E N E               H O D G E S ,                                          (

                              A p p e l l a n t .
                                                                                                  (
                                                                                                  (                                                         FILED
                                                                                                                                                              April 28, 1997

                                                                                                                                                       Cecil W. Crowson
                                                                       D I S S E N T I N G                O P I N I O N                               Appellate Court Clerk



                                   T h e           d e f e n d a n t ’ s                    u n c o n t e s t e d                p l e a       o f      g u i l t y

f o r e c l o s e s ,                o f         c o u r s e ,             c o n s i d e r a t i o n                     o n       a p p e a l          o f       a n y     i s s u e

e x c e p t        t h o s e               r e l a t i n g              t o      t h e          p u n i s h m e n t                p h a s e          o f     t h e       c a s e .



                              I n          m y      v i e w ,           t h e         r e c o r d         s h o w s              t h r e e          e r r o r s       t h a t

a f f i r m a t i v e l y                    a p p e a r           t o         h a v e          a f f e c t e d            t h e          j u d g m e n t           i m p o s i n g       a

s e n t e n c e             o f      d e a t h .                 T e n n .            R .       A p p .      P .         3 6 ;         T e n n .        R .     C r i m .          P .

5 2 .              T h e s e            a r e :                t h e       e v i d e n c e            d o e s            n o t         s u p p o r t          t h e       f i n d i n g

t h a t     t h e           m u r d e r             i n v o l v e d              “ t o r t u r e              o r        s e r i o u s              p h y s i c a l         a b u s e
                                                                                                                                   1
b e y o n d         t h a t           n e c e s s a r y                  t o     p r o d u c e              d e a t h ; ”                 “ t h e      n a t u r e         a n d


            1
                T e n n .         C o d e        A n n .   §      3 9 - 1 3 - 2 0 4 ( I ( 5 )             ( S u p p .           1 9 9 6 ) .
c i r c u m s t a n c e s                          o f      t h e             c r i m e              [ a n d ]           t h e        d e f e n d a n t ’ s                     c h a r a c t e r ,
                                                                                                                                                          2
b a c k g r o u n d                  h i s t o r y ,                       a n d       p h y s i c a l                  c o n d i t i o n ”                     d o         n o t        s h o w            t h a t

o f     a l l          f i r s t            d e g r e e                    m u r d e r e r s                  t h e        d e f e n d a n t                  i s       “ a m o n g                t h e
                                                                 3
w o r s t            o f        t h e        b a d ; ”                     a n d      t h e           p r o p o r t i o n a l i t y                           r e v i e w               r e q u i r e d

b y     s t a t u t e                d o e s             n o t             s u p p o r t               t h e         m a j o r i t y ’ s                  c o n c l u s i o n                  t h a t
                                                                                                                                                                                    4
t h e       s e n t e n c e                  i s         n o t              e x c e s s i v e                  o r       d i s p r o p o r t i o n a t e .                                  S i n c e

t h e s e            i s s u e s            a r e           d e t e r m i n e d                        b y       t h e        f a c t s           o f         t h e         c a s e ,          s o m e

f u r t h e r              r e f e r e n c e                         t o      t h e              r e c o r d           s e e m s        a p p r o p r i a t e .



                                   T h e       S t a t e ’ s                       p r o o f              r e g a r d i n g             t h e       c o m m i s s i o n                      o f       t h e

o f f e n s e              w a s        b a s e d                p r i m a r i l y                     u p o n          t h e         t e s t i m o n y                 o f         T r i n a

B r o w n ,            a        m i n o r ,              w i t h              w h o m             t h e       d e f e n d a n t                 w a s         c o h a b i t i n g                    a t       t h e

t i m e         t h e           d e f e n d a n t                      k i l l e d                t h e       v i c t i m .                   B r o w n             w a s       a b a n d o n e d                    b y

h e r       f a t h e r              o n       a         s t r e e t                 i n           N a s h v i l l e               w h e n        s h e             w a s       a b o u t            1 4

y e a r s            o l d .            A f t e r             l i v i n g                    a       “ h o m e l e s s ”                e x i s t e n c e                   f o r         f o u r            o r

f i v e         m o n t h s ,                s h e          b e g a n                l i v i n g              w i t h         t h e           d e f e n d a n t ,                   w h o          w a s           2 3

y e a r s            o f        a g e        a t         t h e             t i m e .                T h e y           l i v e d         t o g e t h e r                 f o r           m o r e            t h a n

a     y e a r          b e f o r e                 t h e       c r i m e               i n          t h i s           c a s e        w a s        c o m m i t t e d .



                                   T h e           d e f e n d a n t                       h a d          b e e n        e s s e n t i a l l y                      w i t h o u t            a d u l t

s u p e r v i s i o n                      s i n c e          t h e                t i m e           h e       w a s       1 2        y e a r s          o l d .                P r i o r            t o       t h e

c o m m i s s i o n                  o f       t h e          c r i m e                i n           t h i s         c a s e ,          h e       h a d             b e e n         c o n v i c t e d ,


                2
                    T e n n .       C o d e         A n n .            §     3 9 - 1 3 - 2 0 4 ( c ) .

                3
                 S e e S t a t e v .                       N i c h o l s ,             8 7 7         S . W . 2 d         7 2 2 ,      7 4 4      ( T e n n .           1 9 9 4 )         ( R e i d ,
C . J . ,       d i s s e n t i n g ) .

                4
                    T e n n .       C o d e         A n n .            §     3 9 - 1 3 - 2 0 6 ( c ) ( 1 ) ( D )                   ( S u p p .          1 9 9 6 ) .




                                                                                                            - 2 -
a s     n o t e d               i n             t h e         m a j o r i t y               o p i n i o n ,                   o f       m a j o r            c r i m e s                   i n v o l v i n g

v i o l e n c e                 a g a i n s t                     o t h e r        p e r s o n s .                          H e       s e r i o u s l y                    a b u s e d                  d r u g s

a n d       o t h e r                     s u b s t a n c e s .                       A         s i g n i f i c a n t                       f a c t o r            a f f e c t i n g                       h i s

l i f e ,             a n d           a           f a c t o r             w h i c h             o b v i o u s l y                   h a d       s o m e            b e a r i n g                   o n          h i s

c o m m i s s i o n                         o f       t h e          c r i m e            i n           t h i s         c a s e ,            w a s       h i s            a b d u c t i o n                       a n d

r a p e         b y         a     m a l e                 s t r a n g e r                 w h e n             h e       w a s         1 2       y e a r s            o l d .



                                      D u r i n g                 t h e       t i m e             B r o w n             a n d         t h e          d e f e n d a n t                   w e r e             l i v i n g

t o g e t h e r ,                         h e       w o r k e d             a s       a         “ s t r i p p e r ”                   i n       a      g a y             b a r .                 H e       a l s o

w a s       a         p r o s t i t u t e                           w i t h ,       a c c o r d i n g                       t o       B r o w n ,                m a n y           m a l e              c l i e n t s

w h o     p a i d               h i m               w e l l .              B r o w n              s t r o n g l y                  o b j e c t e d                 t o           t h e

d e f e n d a n t ’ s                             b e i n g          e n g a g e d                i n         t h i s         a c t i v i t y ,                   a n d            h e r           o b j e c t i o n

p r e c i p i t a t e d                             t h e         s e r i e s             o f          e v e n t s            w h i c h             c u l m i n a t e d                      i n           t h e

m u r d e r .                   T h e               d e f e n d a n t               a n d               B r o w n           h a d       b e e n          l i v i n g                 w i t h               t h e

d e f e n d a n t ’ s                             b r o t h e r             u n t i l             a       s h o r t           t i m e           b e f o r e                t h e           m u r d e r .

T h e     b r o t h e r ’ s                             w i f e         l e a r n e d                  f r o m          B r o w n             t h a t            t h e           d e f e n d a n t                      w a s

a     p r o s t i t u t e .                               T h e         d e f e n d a n t                     w a s         g r e a t l y             a g i t a t e d                      b y          t h e

r e v e l a t i o n                         t o         h i s        f a m i l y                o f       h i s         h o m o s e x u a l                  a c t i v i t i e s .                                T h e

r e s u l t             w a s               t h a t             t h e       d e f e n d a n t                       a n d         B r o w n          h a d         t o           f i n d               a n o t h e r

p l a c e             t o       l i v e .                       B r o w n         a n d               t h e         d e f e n d a n t                p l a n n e d                 t o           m o v e           t o

F l o r i d a .                       A c c o r d i n g                     t o       B r o w n ’ s                   t e s t i m o n y ,                 t h e            d e f e n d a n t                      s a i d

h e     w o u l d               g e t               t h e         m o n e y         w i t h               w h i c h           t o       m a k e          t h e             m o v e               b y       r o b b i n g

a     “ c u s t o m e r . ”                                 S h e         f u r t h e r                 t e s t i f i e d               t h a t          s h e             s u g g e s t e d                      t h a t

h e     k i l l             t h e                 c u s t o m e r             a l s o .                   B r o w n           t e s t i f i e d                    s h e           m a d e              t h e

s u g g e s t i o n                         “ b e c a u s e                 [ s h e ]             w a s           j e a l o u s              [ o f ]         .       .       .       a n y b o d y                   w h o




                                                                                                              - 3 -
w a s     g a y         a n d       t r i e d               t o       p i c k          h i m           u p , ”          a n d     s h e         “ w a n t e d                 a n y         m a n

w h o     h a d         e v e r       t o u c h e d                   h i m          d e a d . ”



                            T h e           a c c o u n t                  o f       t h e           m u r d e r          s t a t e d               i n     t h e         m a j o r i t y ’ s

o p i n i o n           o m i t s ,           a n d           p e r h a p s                  o v e r s t a t e s ,                s o m e             o f         t h e     p r o o f .

B r o w n     t e s t i f i e d                   t h a t            o n         t h e         n i g h t          o f       t h e         m u r d e r ,               B r o w n           a n d

t h e     d e f e n d a n t                w e n t            t o          C e n t e n n i a l                 P a r k          i n       N a s h v i l l e                 w h e r e           t h e

d e f e n d a n t           s a t          o n       t h e            h o o d          o f       h i s          c a r       w h i l e           B r o w n             s a t        s o m e

d i s t a n c e           a w a y          i n        a       s w i n g .                    T h e       v i c t i m ,            a       3 9 - y e a r - o l d                     m a n ,

a p p r o a c h e d               t h e          d e f e n d a n t ,                       t h e y       t a l k e d ,                a n d         t h e n         d r o v e           o f f       i n

t h e     v i c t i m ’ s             c a r .                 T e n          t o       f i f t e e n              m i n u t e s               l a t e r ,             t h e

d e f e n d a n t           w a l k e d                   b a c k          t o       t h e           p a r k ,          a n d     h e         a n d         B r o w n             d r o v e         t o

t h e     v i c t i m ’ s                 h o u s e .                 B r o w n              l a y          h i d d e n         o n       t h e           b a c k         s e a t           w h i l e

t h e y     w e r e         e n       r o u t e               t o          t h e       v i c t i m ’ s                  h o u s e .             E v e n            t h o u g h              t h e

d i s t a n c e           f r o m          C e n t e n n i a l                       P a r k          t o       t h e       v i c t i m ’ s                 h o u s e           d o e s         n o t

a p p e a r       i n       t h e          r e c o r d ,                i t          s e e m s           h i g h l y            u n l i k e l y               t h a t           t h e

d e f e n d a n t           c o u l d               d r i v e              w i t h           t h e       v i c t i m            t o       h i s           h o u s e ,             t h e n

h a n d c u f f           t h e       v i c t i m ’ s                   h a n d s              a n d         b i n d        h i s         l e g s           w i t h           t a p e         a n d

w a l k     b a c k         t o       t h e               p a r k          i n       1 5       m i n u t e s .                  I n       a d d i t i o n ,                   B r o w n ’ s

t e s t i m o n y           a s       w e l l               a s      t h e           o t h e r           e v i d e n c e               p r e s e n t e d ,                  s h o w s           t h a t

t h e     v i c t i m             w a s       a t           n o       t i m e          s e c u r e d              t o       t h e         b e d ,           n o r         w a s       h e

g a g g e d .             T h e       r e c o r d                   d o e s          n o t           s h o w      w h y         h e       d i d           n o t       u n d e r t a k e                 t o

e s c a p e       o r       a t       l e a s t               c a l l              f o r       h e l p ,          e v e n         i f         h i s         f e e t         w e r e           b o u n d

t o g e t h e r ,           w h i l e             t h e           d e f e n d a n t                    w a s      r e t u r n i n g                   t o     t h e         p a r k           f o r

B r o w n .             T h e       r e a s o n a b l e                       c o n c l u s i o n                 i s       t h a t           h e         w a s       n o t         b o u n d           a t




                                                                                                 - 4 -
t h i s       t i m e ,           b u t       w a s           m e r e l y               w a i t i n g              f o r       t h e         d e f e n d a n t                   t o         r e t u r n

w i t h       h i s       c a r .



                                W h e n       t h e           d e f e n d a n t                   a n d       B r o w n          a r r i v e d                   a t     t h e

v i c t i m ’ s           h o u s e ,           t h e           d e f e n d a n t                   t o l d          B r o w n         h e       w o u l d               b e       r i g h t

b a c k ,       a n d           t h a t       s h e           m u s t         c o n t i n u e                 l y i n g          d o w n             i n         t h e         b a c k         s e a t .

I n     f a c t ,         B r o w n           w e n t           t o       s l e e p               o n       t h e      b a c k         s e a t             o f         t h e       c a r

w h i l e       t h e       d e f e n d a n t                   w a s         i n         t h e         v i c t i m ’ s              h o u s e .                   T h e r e           i s       n o

e v i d e n c e           o f       w h a t          o c c u r r e d                  d u r i n g             t h e          t i m e      t h e            d e f e n d a n t                   a n d

t h e     v i c t i m             w e r e           a l o n e           i n         t h e         v i c t i m ’ s              h o u s e .                 T h e         r e c o r d               d o e s

n o t     r e v e a l            w h e n        o r          f o r        w h a t              p u r p o s e           t h e         v i c t i m                 w a s         b o u n d         a n d

h a n d c u f f e d .                 T h e r e               w a s       n o           e v i d e n c e              i n t r o d u c e d                   c o n c e r n i n g

w h e t h e r           t h e       d e f e n d a n t                   a n d           t h e          v i c t i m          e n g a g e d              i n         s e x u a l

a c t i v i t y           d u r i n g               t h e           f i r s t           o r       s e c o n d              t i m e      t h e          d e f e n d a n t                     w a s       i n

t h e     h o u s e .               I t       i s ,           o f       c o u r s e ,               p o s s i b l e              t h a t          t h e            v i c t i m             w a s

a c t u a l l y           b o u n d           a s       a       p a r t           o f          t h e       p r o p o s i t i o n e d                       h o m o s e x u a l

a c t i v i t y           r a t h e r           t h a n              u n d e r            c o e r c i o n .                    I n      a n y          e v e n t ,               a f t e r

s o m e       u n d e t e r m i n e d                       l a p s e           o f           t i m e ,       t h e          d e f e n d a n t                   r e t u r n e d               t o

t h e     c a r       a n d         g o t       B r o w n .                   W h e n             t h e y          w e n t       i n t o         t h e             h o u s e ,           B r o w n

s a w       t h a t       t h e       v i c t i m ’ s                   h a n d s              w e r e        h a n d c u f f e d                b e h i n d               h i s         b a c k ,

h i s     l e g s         w e r e           t a p e d           t o g e t h e r ,                   h e       w a s         l y i n g          f a c e             d o w n         o n         t h e

b e d     a n d         t h e r e         w a s         a       p i l l o w               o v e r          h i s       h e a d .



                                B r o w n         t e s t i f i e d                   t h a t           a f t e r           t h e y      h a d             f i n i s h e d               t a k i n g

f r o m       t h e       h o u s e           i t e m s              w h i c h            c o u l d           b e      s o l d ,             t h e         d e f e n d a n t                   w a s




                                                                                                  - 5 -
r e a d y       t o       l e a v e          w i t h        t h e           v i c t i m                   l y i n g           o n       t h e         b e d ,           a n d         i t       w a s

s h e       w h o       w a n t e d           t h e       v i c t i m                 t o         b e       k i l l e d .



                              T h e         v i c t i m           s u f f e r e d                   n o           p a i n          b e y o n d            t h a t             i n c i d e n t              t o

d e a t h       b y       s t r a n g u l a t i o n .                           D r .             H a r l a n ,               t h e           f o r e n s i c                 p a t h o l o g i s t

w h o       e x a m i n e d             t h e         v i c t i m ,             t e s t i f i e d                     t h a t           i n       d e a t h             b y

s t r a n g u l a t i o n ,                   v i c t i m s               “ w o u l d                   f e e l       p r e s s u r e                 o n       t h e           n e c k , ”

“ t h e y       w o u l d           p r o b a b l y               f e e l         a         s h o r t a g e                  o f       o x y g e n              o r       a      s h o r t a g e

o f     b r e a t h , ”             a n d       “ t h e y           w o u l d               l a p s e               i n t o          u n c o n s c i o u s n e s s                           o r

s l e e p ,           a n d       t h e n           d i e . ”             H e         t e s t i f i e d                     t h a t           t h e       v i c t i m             “ w o u l d

h a v e       [ b e c o m e ]               u n c o n s c i o u s                     a n d             t h e n       h a v e           d i e d           w i t h i n             a         m a t t e r

o f     t h r e e         t o       f i v e          m i n u t e s . ”



                                T h e     f a c t s         o f         t h e           c a s e             d o       n o t          s u p p o r t              t h e          f i n d i n g

t h a t       t h e       k i l l i n g               “ i n v o l v e d                 t o r t u r e                 o r           s e r i o u s             p h y s i c a l                 a b u s e

b e y o n d         t h a t         n e c e s s a r y               t o         p r o d u c e                 d e a t h , ”               o n e         o f         t h e

a g g r a v a t i n g               c i r c u m s t a n c e s                     f o u n d                 b y       t h e          j u r y .                T e n n .          C o d e           A n n .

§     3 9 - 1 3 - 2 0 4 ( I ) ( 5 ) .                           T o r t u r e                 i n v o l v e s                 t h e           i n f l i c t i o n                 o f         p a i n

b y     a     p e r p e t r a t o r                   u p o n       a       v i c t i m .                     I t       n e c e s s a r i l y                       i n v o l v e s                t h e

i n t e n t         b y         t h e     p e r p e t r a t o r                       t o         c a u s e           t h e           v i c t i m             t o       s u f f e r .

S u f f e r i n g               a l o n e ,          r e g a r d l e s s                    o f          i t s        s e v e r i t y ,                 d o e s           n o t

c o n s t i t u t e               t o r t u r e .                 T h e r e             i s         n o       e v i d e n c e                   t h a t         t h e          d e f e n d a n t

h a d       a n y       p u r p o s e           o t h e r           t h a n             t o         k i l l           t h e          v i c t i m .                    T h e r e         i s        n o

e v i d e n c e           t h a t         t h e         v i c t i m             s u f f e r e d                    a n y        “ p h y s i c a l                   a b u s e           b e y o n d

t h a t       n e c e s s a r y               t o       p r o d u c e             d e a t h . ”                       T h e          w o r d s          o f         t h e        m e d i c a l




                                                                                                  - 6 -
e x a m i n e r                b e l i e            a n y         c l a i m             o f       t o r t u r e                   -     t h e         v i c t i m                w o u l d               f e e l

p r e s s u r e             o n           t h e         n e c k ,         e x p e r i e n c e                         a       s h o r t a g e               o f           o x y g e n              o r

b r e a t h ,            a n d            l a p s e         i n t o           u n c o n s c i o u s n e s s                                   o r     s l e e p ,                a n d           t h e n

d i e .           T h e           m a j o r i t y                 f i n d s             m e n t a l              s u f f e r i n g .                        T h e              o n l y           e v i d e n c e

o f     m e n t a l               s u f f e r i n g                w a s          t h e          v i c t i m ’ s                      p l e a         t h a t            h e         n o t         b e

k i l l e d .               I f           t h e s e         f a c t s             s u p p o r t                  a          f i n d i n g             o f         t o r t u r e ,                  t h e n

t o r t u r e            i s        p r e s e n t             i n           e v e r y             c a s e             o f         i n t e n t i o n a l                     k i l l i n g

e x c e p t           w h e r e ,                 a s     t h e          p r o s e c u t o r                     a r g u e d                  t o     t h e             t r i a l              c o u r t           i n

t h i s       c a s e ,             t h e           v i c t i m             w i t h o u t                w a r n i n g                  i s         k i l l e d                b y      a       g u n s h o t

t o       t h e         b a c k           o f       t h e         h e a d .                   U n f o r t u n a t e l y ,                           t h e         m a j o r i t y ’ s

d e c i s i o n             w i l l               c r e a t e            t h a t              p r e c e d e n t .



                                  T h e         f a c t s          s h o w i n g                 t h e           n a t u r e              o f         t h e         c r i m e               a n d          t h e

c h a r a c t e r                 a n d           h i s t o r y             o f         t h e          d e f e n d a n t                      d o     n o t             e s t a b l i s h                  t h i s

f i r s t         d e g r e e                 m u r d e r          a s        b e i n g                a m o n g              t h e           w o r s t           o f       t h e           b a d ,          o r

t h i s       d e f e n d a n t                     a s     b e i n g             o n e          o f           t h o s e              f o r         w h o m         t h e            s e n t e n c e                 o f

d e a t h         i s       m o s t               a p p r o p r i a t e .                         G r e g g                 v .       G e o r g i a ,               4 2 8            U . S .         1 5 3 ,

1 8 7 - 9 5 ,            9 6            S .       C t .     2 9 0 9 ,              2 9 3 2 - 3 5                     ( 1 9 7 6 ) .



                                  T h e         s t a t u t e             r e q u i r e s                  t h a t                t h e         s e n t e n c e                  b e        b a s e d          o n

t h e       n a t u r e             o f         t h e       c r i m e             a s          w e l l           a s          t h e       c h a r a c t e r                      a n d

b a c k g r o u n d                 o f         t h e       d e f e n d a n t .                          T h e             r e c o r d              e s t a b l i s h e s                       t h a t            t h e

d e f e n d a n t                 i s         c a p a b l e           o f         d e a d l y              v i o l e n c e .                          H o w e v e r ,                    s o       f a r       a s

t h e       r e c o r d                 d i s c l o s e s ,                 o n l y             t h o s e                 p e r s o n s             w h o         w e r e              e n g a g e d

w i t h       t h e         d e f e n d a n t                 i n         i l l e g a l                  a c t i v i t y                  w e r e           i n          d a n g e r               o f




                                                                                                       - 7 -
b e i n g         h a r m e d           b y       h i m .                T h i s           f o c u s e d            v i o l e n c e ,                          w h i c h          a p p a r e n t l y

h a d     i t s         g e n e s i s            i n         a c t s          c o m m i t t e d                 a g a i n s t                      t h e         d e f e n d a n t

d u r i n g         h i s       c h i l d h o o d ,                       d o e s          n o t       c o n s t i t u t e                         t h e         p u b l i c            d a n g e r

a g a i n s t           w h i c h         l a w          a b i d i n g               c i t i z e n s                 h a v e               n o       r e a l i s t i c

p r o t e c t i o n .                   T h i s          m u r d e r ,               t h o u g h               b a d ,             a s           a l l         m u r d e r s            a r e ,           i s

n o t     a m o n g           t h e       w o r s t               o f      t h e       b a d .



                              T h e r e           w a s           n o       m e a n i n g f u l                    p r o p o r t i o n a l i t y                               r e v i e w          b y

t h e       C o u r t         o f       C r i m i n a l                   A p p e a l s              o r       t h i s             C o u r t               i n         t h i s      c a s e .

T h e       c a s e       d r a m a t i c a l l y                         d e m o n s t r a t e s                    t h a t               i n           t h e         a b s e n c e          o f         a

s t r u c t u r e d             r e v i e w              p r o c e s s               t h e r e             c a n      b e            n o           m e a n i n g f u l

d e t e r m i n a t i o n                 w h e t h e r                  “ t h e       s e n t e n c e                 o f           d e a t h                 i s       e x c e s s i v e            o r

d i s p r o p o r t i o n a t e                        t o        t h e       p e n a l t y                i m p o s e d                   i n           s i m i l a r             c a s e s ,

c o n s i d e r i n g               b o t h           t h e         n a t u r e              o f       t h e        c r i m e                a n d             t h e         d e f e n d a n t . ”

T e n n .         C o d e       A n n .           §      3 9 - 1 3 - 2 0 6 ( c ) ( 1 ) ( D ) .                                       T h i s               e s s e n t i a l              a n d

s i g n i f i c a n t                 p a r t          o f        c a p i t a l              j u r i s p r u d e n c e                             w a s             a c c o m p l i s h e d                  i n

t h i s       c a s e         w i t h         c o n c l u s o r y                     s t a t e m e n t s                        a n d       c i t a t i o n s                    t o       s e v e n

c a s e s         i n       w h i c h           t h e         C o u r t            h a s           a f f i r m e d                 t h e           d e a t h             s e n t e n c e .

T h i s       d o e s         n o t       a c c o m p l i s h                      t h e           p l a i n         m a n d a t e                       o f         t h e       s t a t u t e ,

w h i c h         c o n t e m p l a t e s                     a         c o m p a r i s o n                w i t h           a       u n i v e r s e                     o f      s i m i l a r

c a s e s         “ c o n s i d e r i n g                    b o t h          t h e          n a t u r e            o f           t h e            c r i m e             a n d      t h e

d e f e n d a n t . ”



                              O t h e r           s t a t e s               w i t h          s t a t u t e s                s i m i l a r                      t o       T e n n .        C o d e

A n n .       §     3 9 - 1 3 - 2 0 6 ,                  n o t a b l y               P e n n s y l v a n i a                         a n d           N o r t h               C a r o l i n a ,




                                                                                                   - 8 -
h a v e     d e v e l o p e d                             a          r e a s o n e d                                     p r o c e s s                                      f o r                 d e t e r m i n i n g

p r o p o r t i o n a l i t y ,                                      i n c l u d i n g                                           t h e                           i d e n t i f i c a t i o n                                         o f      a     u n i v e r s e

o r     p o o l     o f          c a s e s                           f o r                 t h e              p u r p o s e                                               o f       c o m p a r i s o n .                                     T h e         s t a t u t e s

a n d     d e c i s i o n s                          o f             t h e                S u p r e m e                                        C o u r t s                        o f                    N o r t h                C a r o l i n a            a n d

P e n n s y l v a n i a                        w e r e                        r e v i e w e d                                  i n                        S t a t e                 v .                   B r e t t ,               8 9 2         P . 2 d       2 9
                                                5
( W a s h .       1 9 9 5 ) :



                                                              P e         n n s y              l v a n          i a                ,               f o              r e x a             m p       l e ,                   h
                                                                                                                                                                                                                          a s        a
                          p      r        o p           o r t            i o n a             l i t y                     s       t a             t u              t e w h             i c          h r               e     s
                                                                                                                                                                                                                          e m b       l e s
                          o       u         r             o w n             .        4      2 P a                  .                 C o           n s               . S t a          t .            A n            n      . §
                          9     7        1 1           ( h )          ( 3 ) (              i i i )                      (       S u             p p              . 1 9 9          4 )             .                 T    eh
                          P      e        n n           s y l          v a n i            a S u              p r               e m                 e                C o u r t                e    x a m              i    n
                                                                                                                                                                                                                         e s        t h e
                          r      e         l a            t i v              e f r           e q u e           n c                  y                o f                d e a t          h        s e n              t e n c e       s i n
                          t     h         e              p o o              l o f                    s i m     i l               a r                      c        a s e s             i t           d e             v e l o p        s ,
                          f    i        n d           i n g                   d e a       t h s                e n               t e            n c              e s n o          t
                          d       i        s p            r o p         o r t i              o n a t                e             w h                e r              e t h e                 v       a s       t       m a j o r i t y
                           o      f              d       e f e           n d a n              t s i              n                  s i            m i               l a r c           a s           e s             r e c e i v e d
                           t     h          e             d e a           t h p                 e n a l           t y                 .                    S        e e , e         . g           . ,
                          C        o        m m           o n w           e a l t              h v .                      S        m i                t h         , 5 1 1                   P      a .              3 4        3 , 5 1 3
                          A        .       2 d                 1 3       7 1 (                1 9 8 6            )                 ( f              i n              d i n g          t h            e          d      e a      t h
                          p      e        n a           l t y                  n o t               d i s      p r               o p             o r              t i o n a        t e                     w    h     e r        e i t w a s
                          i      m          p o             s e d               i n            e i g h         t                  o f                       n        i n e s              i m      i l        a      r          c a s e s ) ,
                           c      e        r t           . d            e n i e             d , 4              8 0                         U     . S               . 9 5 1              ,             1 0     7           S      . C t .
                          1       6        1 7             , 9          4 L .                       E d .                2        d                 8 0               1 ( 1 9          8 7            ) ;
                          C       o        m m         o n w               e a l t           h v .                         W     h i             t n               e y , 5          1 1                  P      a .          2 3 2 ,
                          2     4        9 -          5 0 ,                   5 1 2               A . 2      d                 1 1             5 2                     ( 1 9 8      6 )                 (     f i          n d i n g t h e
                          d       e        a t            h p           e n a l               t y n            o t                        d         i s              p r o p o         r t           i o         n a       t e w h e r e
                          i    t                w      a s             i m p o             s e d             i n                        t         h e                   “ o v e     r w            h e         l m        i n g
                          m         a         j o       r i t            y ” o              f s i               m i                  l a          r                c a s e s         ) ;                  C      o m       m o n w e a l t h
                          v       .              P        i r e         l a ,              5 1 0               P a               .               4 3              , 5 0 7                   A      . 2         d          2 3 ( 1 9 8 6 )
                          (    f        i n          d i n           g t h                 e d e              a t              h               p e              n a l t y                   n     o t
                          d       i        s p            r o p          o r t i               o n a t           e                   w h           e r               e i t               w a        s          i m p o s e d i n
                          s      i        x              o f                e i g h           t s i                m i           l a               r                c a s e s         ) ;                C     o m m o n w e a l t h
                          v     .               M        o r a             l e s ,                 5 0 8                P        a .                      5       1 , 4 9           4             A .         2 d 3 6 7
                          (    1         9 8          5 )             ( f i n              d i n g                    t        h e                      d       e a t h              p e           n a        l t y n o t
                          d      i       s p           r o p             o r t i            o n a t            e                  w h                e r             e i m p         o s           e d           i n s e v e n
                          o       f              s       e v e              n s i           m i l a                r                 c a         s e                s ) .



            5
              T h e W a s h i n                      g t o n          ,        P e       n n      s y l v           a n i a ,                                a   n d         N o r t h                  C a r o l i n a s t a t u t e s , l i k e
t h e T e n n e s s e e s t a                          t u t e            ,     r e         q u     i r e             a r e v                             i e      w       o f w h e t                    h e r t h e s e n t e n c e i s
“ e x c e s s i v e ” o r “ d                         i s p r             o p o r         t i      o n a t           e ” c o                             n s      i d     e r i n g b                    o t h t h e c i r c u m s t a n c e s o f
“ t h e c r i m e ” a n d t                            h e c               h a r a         c t       e r o             f “ t h                             e        d e     f e n d a n t                  . ”




                                                                                                                                                - 9 -
                                      N         o r t h              C                 a r o l                 i n            a                  t o                 o h                           a s            a                         s t a                t u t         e
r      e         q           u i r              i n g p               r                o p o r            t i                 o n                  a l                i t y                                r e v                     i e w .                         I         t s
 s      t       a            t u t              e c o n               t                a i n s                         l           a n           g u                 a g e                                  i d e                    n t i c                     a l           t o
 o     u        r                  o w        n , i n               s              o f a r                          a          s                i t                      a s       k                  s w                             h e t h                   e r           “ t h e
 s     e        n          t e n           c e o f                                d e a t                 h                   i s                       e       x c e              s                     s i v                     e o r
 d       i      s           p r o              p o r t i                o              n a t e                       t          o                  t h               e p                        e         n a l                        t y i                         m p o     s e d
 i    m                     s i m             i l a r           c                 a s e s                 ,                  c o               n s              i d e                       r           i n g                              b o t                h t           h e
 c     r        i         m e                a n d t             h                 e d e                f e                    n d               a n                t . ”                                      N .                 C . G                           e n .
 S      t        a          t .             § 1 5 A               -                 2 0 0 0               ( d                 ) (              2 )                       ( 1       9                  9 4 )                          .           I                 n t        h a t
 j      u          r          i s d               i c t i o              n               , t h              e                   p e                 n a              l t y                                 o f                          d e a t                       h i       s
 c      o         n          s i d           e r e d                d                i s p r             o p                 o r               t i              o n a               t                 e i                            f i t                             h a    s
 b      e        e          n i             m p o s e               d                        i n        l e                s s                            t       h a n                                 h a l                     f t h                             e
 s       i        m             i l a         r c a s                        e            s .               S e                 e ,                       e       . g .                    ,                    S t                a t e                         v .
C      u          m           m i n         g s , 3                 2               3 N .                 C .                          1         8 1               , 1                     9            8 ,                        3 7 2                          S . E        . 2 d
5     4         1                 ( 1      9 8 8 )              (                f i n d                 i n                g                 t h              e d                 e                 a t h                                 p e n                  a l t       y n o t
d       i         s          p r o           p o r t i                      o        n a t e                           w      h e                  r e                       i t                           w a s                            i m p                   o s e       d i n
f    o          u         r o              f f i v                e                          o t h       e r                         c        a s              e s                         i           n w                          h i c h                            a
d     e         f         e n d            a n t w              a                  s c o               n v                 i c                  t e              d o                   f                      a                   p r i o                          r
v       i         o           l e n          t f e l               o                    n y r              e s                  u l                 t i                n g                  i            n t                           h e v                        i c t     i m ’ s
d        e         a           t h )         , c e r            t                 . g r                   a n                 t e              d                 a n d                                 j u d                      g m e n                        t
v     a         c         a t e           d o n                 o                 t h e r                          g          r o              u n               d s ,                                 4 9 4                               U . S                   . 1        0 2 1 ,
1     1         0                  S .              C t .        1                  4 6 4 ,                       1          0 8                         L        . E                 d                 . 2                        d 6 0                           2
(      1          9           9 0 )          ; S t a            t                 e v .                          B         e n               s o               n ,                   3                 2 3                         N . C .                              3 1    8 ,
3     2         8          - 2 9          , 3 7 2                                 S . E .                 2 d                         5        1 7                        ( 1       9                 8 8 )                               ( f i                 n d i         n g
t      h          e                 d e          a t h p                 e              n a l t           y                    d i                 s p                r o p             o                 r t i                        o n a t                     e w          h e r e
 i    t                   w a s                     i m p o             s            e d i                n                    o n               l y                       4           o                f 5                         1 r o                          b b e       r y -
 m         u         r      d e r                     c a s e            s              ) ; S               t a                t e                        v         . S                 t               o k e                        s , 3                      1 9            N . C .
1     ,                   2 2               n . 1 4                 ,                       3 5 2                 S          . E               . 2              d 6                  5                 3 (                        1 9 8 7                        )
(     f          i         n d i               n g t h               e                        d e a           t h                      p         e n                  a l t               y
d     i         s         p r o           p o r t i                 o              n a t e                       b         e c               a u               s e                    t                h e                         c o            d e           f e      n d a n t
r     e           c         e i v              e d a                     l              i f e                 s e                 n t               e n           c e                   a                n d                           b e          c a          u s       e
N        o         r         t h               C a r o l                 i             n a j                  u r                 i e              s                 h a v                e                     r             e         c o        m m            e n     d e d
l    i         f         e i                 m p r i s              o              n m e n                t                  i n                        e       s p e              c                 i a                l           l y               h         e i      n o u s
c     a          s         e s              i n 2 0                                 c a s e             s                   i n               v o               l v i              n                 g              2             4
d       e          f         e n d           a n t s ,                                 w h i l            e                    r e                c o                 m m e               n                 d i         n             g               t h       e         d e a t h
p      e          n         a l t           y i n                1                  6 c a                s e                s                 i n               v o l              v                  i n           g                      1      7
d        e          f         e n d            a n t s )          ;                           S t a          t e                         v          .                  R o g             e                 r s       ,                      3     1 6               N . C       .
2     0          3         , 2             3 5 , 3              4                1 S .                    E .                 2 d                        7       1 3                 (                 1 9          8             6 )                     (     f i n d         i n g
d       e          a          t h                p e n a l               t              y d i             s p                   r o                p o             r t i               o                 n a                  t         e               f o     r a
 d     e         f         e n d           a n t f              o                 u n d                g u                 i l                  t y                      o f                          s h           o             o t                i n        g o n            e
 p       e          r         s o n                  a n d                  a             t t e m             p t                  i n                g            t o                         s          h o                 o      t               a n         o t h e          r ,
 w       h         e         r e             i n t h            e                           p o o       l                  o f                             s      i m i                 l              a r                        c a                s e        s , t           h e
 d       e          a          t h               p e n a l          t                    y w a               s                   i m                 p o             s e d                                  i n                          2 3          ,          a n d             l i f e
 s       e          n          t e n          c e s i               n                          7 6 )         ,                 o v                 e r               r u l                  e            d                  o          n                o t       h e r
g      r         o          u n d              s b y                S                   t a t e                      v            .                V a                 n d i               v            e r             ,                   3     2 1               N . C       .
5       7           0          , 3           6 4 S .                 E               . 2 d                   3 7              3                   ( 1                 9 8 8                 )            ;              S            t a            t e             v .
Y      o          u         n g ,                   3 1 2        N                    . C .               6 6                  9 ,                       3        2 5                      S            . E             .           2 d                     1   8 1
(      1          9          8 5 )                    ( f i n     d                   i n g                   t h                  e             d e                 a t h                                  p e          n            a l             t y
d       i          s         p r o           p o r t i              o                n a t e                           w      h e                  r e                       i t                            w a           s                   i       m p        o s e d i n
5                o         f 2             8 r o b              b                 e r y -                 m u                   r d              e r                      c a          s               e s                        i n                     t     h e p o o l




                                                                                                                                 - 1 0 -
                              o     f s i           m i l a r c         a s e      s ) ;         S    t a t e       v . B o n d u r a n t ,
                              3    0 9 N           . C . 6 7 4          ,   6      9 3 ,         3    0 9 S .        E . 2 d 1 7 0 ( 1 9 8 3 )
                              (    f i n d         i n g t h e            d e       a t h        p     e n a l t      y
                              d    i s p r        o p o r t i o       n a t       e w h         e    r e a p       p l i e d i n 1 3 o f
                              7     8 s i          m i l a r c         a s e        s ) .



I d .       a t     7 8 - 7 9              ( U t t e r ,            J . ,           d i s s e n t i n g ) .



                              A          p l u r a l i t y            i n           B r e t t ,           o v e r        a     s t r e n u o u s                   a n d                w e l l -

r e a s o n e d             d i s s e n t ,                r e a f f i r m e d                  a      p r o c e s s           w h i c h ,           t h o u g h

o b v i o u s l y                 s u p e r i o r             t o       t h e         p r o c e d u r e                f o l l o w e d             i n           T e n n e s s e e ,                      a

f e d e r a l         c o u r t              f o u n d ,            “ d i d          n o t           f u l f i l l           t h e       e s s e n t i a l                        f u n c t i o n

o f     e n s u r i n g              t h e           ‘ e v e n ’            h a n d e d ,              r a t i o n a l ,               a n d       c o n s i s t e n t

i m p o s i t i o n                o f       d e a t h          s e n t e n c e s                    u n d e r         W a s h i n g t o n                 l a w . ”

H a r r i s         v .       B l o d g e t t ,                 8 5 3         F .         S u p p .         1 2 3 9 ,          1 2 9 1         ( W . D .                W a s h .

1 9 9 4 ) ,         a f f ’ d ,              6 4       F . 3 d            1 4 3 2           ( 9 t h       C i r .        1 9 9 5 ) .               T h e           c o u r t                  h e l d

t h a t       t h a t         f a i l u r e                w a s      a       v i o l a t i o n                  o f     t h e         d e f e n d a n t ’ s                        d u e

p r o c e s s         r i g h t s                 u n d e r         t h e         f e d e r a l             c o n s t i t u t i o n .



                              T h e              o n l y      a c k n o w l e d g m e n t                        b y     t h i s           C o u r t             t h a t            a

p r o p o r t i o n a l i t y                        r e v i e w            i s       a       p a r t        o f       t h e         l a w     i n         c a p i t a l                      c a s e s ,

o t h e r         t h a n          t h e           c o n c l u s o r y               r e c i t a t i o n s                   a t       t h e       e n d          o f             t h e

o p i n i o n s ,            i s           t h e       a d o p t i o n                o f       R u l e          1 2     o f       t h e       R u l e s                o f         t h e

T e n n e s s e e             S u p r e m e                C o u r t ,              w h i c h           r e q u i r e s              t h a t       t h e          t r i a l                   j u d g e

i n       a l l     f i r s t              d e g r e e          m u r d e r                 c a s e s        i n       w h i c h           a   s e n t e n c e                          o f     l i f e

i m p r i s o n m e n t                    o r       d e a t h        i s           i m p o s e d            c o m p l e t e               a n d     f i l e                  a     r e p o r t

s e t t i n g             f o r t h          e x t e n s i v e                i n f o r m a t i o n                    r e g a r d i n g                 t h e          d e f e n d a n t ,




                                                                                               - 1 1 -
t h e     o f f e n s e ,               t h e           v i c t i m ,               t h e             d e f e n d a n t ’ s                               r e p r e s e n t a t i o n ,                                a n d

t h e     c a s e .              H o w e v e r ,                      n o n e       o f         t h e             i n f o r m a t i o n                                   c o n t a i n e d                i n         t h e

r e p o r t           i s       u s e d         i n           m a k i n g           t h e             p r o p o r t i o n a l i t y                                           r e v i e w .                I n

f a c t ,          c o n t r a r y              t o       t h e             s t a t e m e n t                     i n           t h e         m a j o r i t y                           o p i n i o n ,                t h e

R u l e       1 2         r e p o r t          i s        n e v e r              e v e n              f i l e d                 i n       m a n y                     c a s e s           i n       w h i c h            t h e

d e a t h          p e n a l t y              w a s           i m p o s e d .                       T h a t             r u l e           o b v i o u s l y                             c o n t e m p l a t e s

t h a t       t h e           u n i v e r s e             o f           c a s e s             t o           b e         u s e d           f o r                  c o m p a r i s o n                    p u r p o s e s

i n c l u d e s             a l l       c a s e s              i n          w h i c h               t h e         d e f e n d a n t                          w a s                  c o n v i c t e d             o f

f i r s t          d e g r e e             m u r d e r .                    N e v e r t h e l e s s ,                                 t h e          “ u n i v e r s e ”                          o f       c a s e s ,

u n d e r          t h e       m a j o r i t y                  d e c i s i o n ,                     a r e             t h o s e               c a s e s                     i n       w h i c h          t h e

d e a t h          p e n a l t y              h a s       b e e n             i m p o s e d .



                                N o w         t h a t               c a p i t a l             c a s e s                 a r e           r e v i e w e d                         f i r s t           b y       t h e
                                                                                          6
C o u r t           o f       C r i m i n a l                 A p p e a l s ,                  t h e              a b s e n c e                     o f           a          s t r u c t u r e d

r e v i e w           p r o c e s s             d e v e l o p e d                   a n d             a r t i c u l a t e d                                b y              t h i s       C o u r t              w i l l

a l l o w          p a n e l s          o f           t h r e e             j u d g e s ,                   a s s e m b l e d                        o n              a       r o t a t i n g               b a s i s

f r o m       a       c o u r t         o f       1 2          j u d g e s ,                  t o       p e r f o r m                     t h e              r e q u i r e d                    r e v i e w              o n

w h a t e v e r               b a s i s         e a c h               o f       t h e         v a r i o u s                     p a n e l s                  m a y                  d e e m

a p p r o p r i a t e .                       P r e d i c t a b l y ,                         t h e           r e s u l t s                     w i l l                   n o t         r e f l e c t              a

S t a t e           s e n t e n c i n g                 s c h e m e               w h i c h                 p r o v i d e s                     a         “ m e a n i n g f u l                           b a s i s

f o r       d i s t i n g u i s h i n g                             t h e     f e w           c a s e s                 i n         w h i c h                [ t h e                  d e a t h         p e n a l t y ]

i s     i m p o s e d             f r o m             t h e           m a n y         c a s e s               i n             w h i c h              i t              i s       n o t . ”               F u r m a n

v .     G e o r g i a ,             4 0 8             U . S .           2 3 8 ,           3 1 3 ,             9 2             S .       C t .             2 7 2 6 ,                   2 7 6 4       ( W h i t e ,

J . ,     c o n c u r r i n g ) .                         I n           t h i s         r e g a r d ,                     t h e           a d m o n i t i o n                             o f       t h e


              6
                  T e n n .      C o d e       A n n .          §      3 9 - 1 3 - 2 0 6 ( a ) ( 1 ) .




                                                                                                     - 1 2 -
d i s t r i c t     c o u r t       i n        H a r r i s      v .       B l o d g e t t           i s     n o t e w o r t h y :           “ I t     i s

n e c e s s a r y     t o       d u e     p r o c e s s         t h a t         a l l       p a r t i c i p a n t s         i n     t h e

s e n t e n c e     r e v i e w         o p e r a t e         u n d e r         t h e       s a m e       r u l e s   s o     t h a t       t h e

n o b l e   p u r p o s e         o f     a       s e n t e n c e     r e v i e w               w i l l     b e   r e l i a b l y       a n d

c o n s t i t u t i o n a l l y               c a r r i e d     o u t . ”               8 5 3     F .     S u p p .   a t     1 2 9 1 .



                      F o r       t h e s e         r e a s o n s ,         I     w o u l d           r e v e r s e   t h e       s e n t e n c e .



                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                R e i d , J .




                                                                           - 1 3 -